

CHAPARRAL ENERGY, INC.
AMENDMENT NO. 2 TO
EMPLOYMENT AGREEMENT FOR CORPORATE OFFICERS
THIS AMENDMENT NO. 2 (this “Second Amendment”) is entered into effective as of
January 1, 2014 to amend that certain Employment Agreement dated February 1,
2011 by and among Chaparral Energy, Inc., a Delaware corporation (the
“Company”), Chaparral Energy, L.L.C. (the “Employer”) and K. Earl Reynolds (the
“Executive”) (the “Original Agreement”).


WITNESSETH:
WHEREAS, the Company, the Employer and the Executive desire to amend the
following provisions in the Original Agreement as set forth below;


NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, and upon the terms and conditions set forth
below, the parties agree to amend the Original Agreement as set forth herein:


1.Definitions. Capitalized terms used but not defined herein shall have the same
meanings set forth in the Original Agreement.
2.    Amendment to Section 2 of the Original Agreement. Section 2 of the
Original Agreement is hereby deleted and replaced in its entirety with the
following:
“2.    Position and Duties. Effective January 1, 2014 and thereafter during the
Term, Executive will serve as President and Chief Operating Officer of the
Company and will report directly to the Chief Executive Officer of the Company
(the “CEO”). Executive shall devote Executive’s best efforts and full business
time and attention to perform all services reasonably required to fully execute
the duties and responsibilities associated with the Company, its subsidiaries
and its affiliates as directed by the CEO. Notwithstanding the above, Executive
will be permitted, to the extent such activities do not interfere with the
performance by Executive of his duties and responsibilities under this Agreement
or violate this Agreement, to (i) manage Executive’s personal, financial and
legal affairs, and (ii) serve on industry, civic or charitable boards or
committees. Executive agrees to observe and comply with the rules and policies
of the Company, as in effect from time to time, including, without limitation,
any rules and policies relating to Executive obligations to the Company upon a
termination of employment.”
3.    Amendment to Section 4 of the Original Agreement. Section 4 of the
Original Agreement is hereby deleted and replaced in its entirety with the
following:
“4.    Compensation and Related Matters.
(a)    Base Salary. During the Term, the Company will pay Executive a base
salary of not less than $500,400 per year (“Base Salary”), in accordance with
the Company’s customary

1



--------------------------------------------------------------------------------



payroll practices. Executive’s Base Salary may be increased, but not decreased
unless the base salaries for all executive officers of the Company are
decreased, pursuant to annual review by the Compensation Committee (the
“Compensation Committee”) of the Board of Directors of the Company (the “Board”)
in its discretion. In the event that Executive’s Base Salary is increased, the
increased amount will then constitute the Base Salary for all purposes of this
Agreement.
(b)    Annual Bonus Incentives. In addition to the Base Salary, for annual
compensation periods beginning January 1, 2014, Executive shall be eligible to
participate in and earn an annual cash bonus under any annual incentive plan
established by the Board so long as the terms of any such plan allow
participation by the executive officers of the Company (“Annual Bonus”). The
target Annual Bonus for Executive shall be equal to 90% of Executive’s current
Base Salary, but the actual Annual Bonus shall be determined by the Compensation
Committee, in consultation with the CEO, in accordance with the terms of such
plan, in effect at that time, if any. The terms for the payment of any Annual
Bonus shall be determined by the Compensation Committee, in consultation with
the CEO, in accordance with the terms of such plan in effect at that time, if
any.
(c)    Equity Grant. Per the Company’s 2010 Equity Incentive Plan (the “Plan”),
the Company shall grant to Executive shares of restricted stock (the “Restricted
Stock”) under the Plan, consisting of, in aggregate including both existing
grants and new grants, 3,074 time-vesting shares (the “Time-Vested Restricted
Stock”) and 5,967 performance-vesting shares (the “Performance-Vested Restricted
Stock”). Consistent with the foregoing, the terms and conditions of the
Time-Vested Restricted Stock shall be set forth in an award agreement (the
“Time-Vested Restricted Stock Agreement”) substantially in the form attached
hereto as Exhibit A, and the terms and conditions of the Performance-Vested
Restricted Stock shall be set forth in an award agreement (the
“Performance-Vested Restricted Stock Agreement” and, together with the
Time-Vested Restricted Stock Agreement, the “Restricted Stock Agreements”)
substantially in the form attached hereto as Exhibit B, which together shall
evidence the grant of the Restricted Stock. Subject to this Section 4(c), the
Time-Vested Restricted Stock and the Performance-Vested Restricted Stock shall
be governed in all respects by the terms of the Plan and the applicable
Restricted Stock Agreement.
(d)    Welfare, Pension and Incentive Benefit. During the Term, Executive (and
Executive’s spouse and/or eligible dependents to the extent provided in the
applicable plans and programs) will be eligible to participate in and be covered
under all the welfare benefit plans or programs maintained by the Company or
Employer for the benefit of its senior executive officers pursuant to the terms
of such plans and programs including, without limitation, all medical, life,
hospitalization, dental, disability, accidental death and dismemberment and
travel accident insurance plans and programs. In addition, during the Term,
Executive will be eligible to participate in all pension, retirement, savings
and other employee benefit plans and programs maintained from time to time by
the Company or Employer for the benefit of its senior executive officers.

2



--------------------------------------------------------------------------------



(e)    Vacation. Executive shall be entitled to 4 weeks annual paid vacation and
otherwise in accordance with the Employer’s vacation policy during the Term.
Executive may use his vacation in a reasonable manner based upon the business
needs of the Company.
(f)    Fringe Benefits. Effective January 1, 2014 and thereafter during the
Term, the Company will provide Executive with such other fringe benefits as
commensurate with Executive’s position, including, but not limited to:
(i)    Use of Airplane. The Executive shall be entitled to the use of a
Company-owned airplane (the make, model, cost and frequency of replacement of
which shall be subject to approval by the Board) up to twenty five (25) hours of
operation per annum; provided, however, that unused hours in an annual period
will be added to the available hours in the next annual period; provided
further, however, that all costs and expenses associated with Executive’s
personal use of such airplane will be deemed to be imputed income to Executive
and Executive will be solely responsible for any income tax liability with
respect thereto.
(ii)    Annual Physical Examination. During the Term, the Company shall
reimburse Executive up to a maximum of $500 per year for an annual,
comprehensive physical examination at any medical facility of Executive’s choice
located in the Continental United States, including related diagnostic and
screening tests, examinations, procedures and laboratory work..
(g)    Expenses. Executive will be entitled to receive prompt reimbursement for
all reasonable business expenses incurred by Executive in accordance with the
Company’s and Employer’s expense reimbursement policy during the Term. All
payments under this Section 4(g) shall be paid to Executive on or before the
last day of Executive’s taxable year following the taxable year in which
Executive incurred such expenses.
4.    Counterparts.    This Second Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.
5.    Other. Except as modified herein, the Original Agreement as amended by
that certain Amendment dated May 1, 2013 is specifically ratified and affirmed.
IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered as of the date first above written.
 
 
 
CHAPARRAL ENERGY, INC.
 
 
 
 
 
 
 
By:
/s/ Mark A. Fischer
 
 
Name:
Mark A. Fischer
 
 
Title:
Chief Executive Officer
 
 
 
 
 


3



--------------------------------------------------------------------------------



 
 
 
CHAPARRAL ENERGY, L.L.C.
 
 
 
 
 
 
 
By:
/s/ Mark A. Fischer
 
 
Name:
Mark A. Fischer
 
 
Title:
Manager
 
 
 
 
 
 
 
 
 
 
 
 
 
/s/ K. Earl Reynolds
 
 
 
K. Earl Reynolds








4

